Exhibit 10.7 () Telephone:() Facsimile: () Attorney for St. George Investments, LLC IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS FIRST MUNICIPAL DISTRICT COUNTY DEPARTMENT – LAW DIVISION ST. GEORGE INVESTMENTS, LLC, an Illinois limited liability company, Plaintiff, vs. HELIX WIND, CORP., a Nevadacorporation, Defendant. ) JUDGMENT BY CONFESSION Case No. Judge Pursuant to /2-1301(c) and the affidavit of counsel for St. George Investments, LLC, an Illinois limited liability company, its successors or assigns (“St. George Investments”), the Court hereby enters judgment against Helix Wind, Corp., a Nevada corporation (“Defendant”), as follows: 1.Defendant executed in Cook County, Illinois, the following promissory notes in favor of St. George Investments, copies of which are attached hereto as Exhibit A (collectively, the “Notes”): 1 a.Secured Convertible Promissory Note dated August 12, 2011, in the principal amount of $49,297.50. b.Consolidated Secured Convertible Promissory Note dated Augsut 12, 2011, in the principal amount of $525,856.91 (“Consolidated Note”). c.Convertible Promissory Note dated July 1, 2011, in the principal amount of $72,500. d.Secured Convertible Promissory Note dated July 15, 2011, in the principal amount of $65,000. e.Secured Convertible Promissory Note dated August 1, 2011, in the principal amount of $65,000. f.Secured Convertible Promissory Note dated August 15, 2011, in the principal amount of $65,000. g.Secured Convertible Promissory Note dated March 21, 2011, in the principal amount of $1,430,441.91. h.Secured Convertible Promissory Note dated March 21, 2011, in the principal amount of $1,176,347.27. 2.Defendant failed to comply with the terms of one or more of the Notes, resulting in a cross default of all of the Notes, in that Defendant failed to make a required payment or payments thereunder. 2 3.By virtue of Defendant’s default and violation of the terms of one or more of the Notes, judgment in favor of St. George Investments is hereby entered against Defendant in the amount of $3,449,443.59, plus costs and accrued and unpaid interest, plus any applicable Balance Adjustments (as defined in all of the Notes except for the Consolidated Note), less any payments previously made by Defendant, which net amount is $ (the “Judgment Amount”). 3.Interest shall accrue on the Judgment Amount at the rate of eighteen percent (18%) per annum until all amounts due under the terms of this Judgment by Confession are paid to St. George Investments. 4.It is agreed that this Judgment by Confession shall not be filed or recorded by Plaintiff until or unless the occurrence of an Event of Default (as defined in the Note) under the Note. DATED this day of , 20. BY THE COURT First Municipal District Court Judge 3 CONSENT TO ENTRY OF JUDGMENT BY CONFESSION COUNTY STATE OF ) ) ss. ) Defendant, Helix Wind, Corp., a Nevada corporation (“Defendant”) executed in Cook County, Illinois, the following promissory notes in favor of St. George Investments (collectively, the “Notes”): (a) Secured Convertible Promissory Note dated August 12, 2011, in the principal amount of $49,297.50, (b) Consolidated Secured Convertible Promissory Note dated August 12, 2011, in the principal amount of $525,856.91; (c) Convertible Promissory Note dated July 1, 2011, in the principal amount of $72,500, (d) Secured Convertible Promissory Note dated July 15, 2011, in the principal amount of $65,000, (e) Secured Convertible Promissory Note dated August 1, 2011, in the principal amount of $65,000, (f) Secured Convertible Promissory Note dated August 15, 2011, in the principal amount of $65,000, (g) Secured Convertible Promissory Note dated March 21, 2011, in the principal amount of $1,430,441.91, and (h) Secured Convertible Promissory Note dated March 21, 2011, in the principal amount of $1,176,347.27. 4 Defendant hereby knowingly and voluntarily waives service of process and consents to the entry of this Judgment by Confession at the request of counsel for St. George Investments, LLC, an Illinois limited liability company, its successors or assigns (“St. George Investments”), if an Event of Default or a Trigger Event (as those terms are defined in the Notes) occurs.The Judgment Amount (as defined in the Judgment by Confession) shall be all unpaid amounts accrued and owing under the Notes at the time the Judgment by Confession is filed.St. George Investments agrees it will not file the Judgment by Confession unless and until an Event of Default or a Trigger Event has occurred; provided, however, that upon an Event of Default or a Trigger Event, St. George Investments shall be entitled to immediately file such Judgment by Confession in ex parte fashion.Counsel to St. George Investments shall provide the Court with an affidavit stating that Defendant has failed to abide by and satisfy the terms of one or more of the Notes and stating the Judgment Amount. Defendant hereby acknowledges that a default under one Note results in a cross default of all of the Notes. HELIX WIND, CORP. By: Name: Title: Dated: Subscribed and sworn to before me by on this day of 2011. Notary Public 5 EXHIBIT A PROMISSORY NOTES
